Exhibit 10.2

 

COMMERCIAL LEASE

 

This LEASE is made as of the 28th day of September, 2005, by and between MICHAEL
PARK, M.D. (hereinafter referred to as “Landlord”) and NARA BANK (hereinafter
referred to as “Tenant”) in accordance with the following terms and conditions:

 

1. SALIENT LEASE TERMS.

 

1.1 PREMISES. The Premises shall include the approximately 5500 square feet of
the first floor of the property commonly known as 1940 Webster Street, Oakland,
California (the “Premises”).

 

1.2 USE OF PREMISES. The Premises shall be used for the purpose of providing
banking services as well as marketing any other financial services or investment
products, including insurance policies. During the term of the Lease, and any
extensions thereto, Landlord shall not lease any portion of the Building to
another financial institution nor permit another through-the wall installation
of an ATM.

 

1.3 LEASE TERM. Commencing on approximately March 01, 2006, subject to the
delivery of the Premises to Tenant and ending ten years after the commencement
date, subject to Tenant’s two five year renewal options.

 

1.4 POSSESSION. Possession shall commence on approximately March 01, 2006, upon
the earlier of (i) the date Tenant commences business to its customers at the
Premises or 90 days following delivery of the Premises by Landlord, which
delivery shall be no later than November 30, 2005.

 

1.5 MONTHLY RENT. Two Dollars ($2,00) per square foot per month for the first
year. Thereafter, the monthly rent per square foot shall be increased by three
per cent (3%) annually on the anniversary of the Commencement Date.

 

1.6 PARKING. Ten (10) parking spaces nearest to the entry to the Premises, not
including handicapped parking, shall be marked for the exclusive use by Tenant’s
customers, which use shall apply during Tenant’s operating hours. Additionally,
Tenant shall have the use of ten (10) additional parking spaces for its
employees in the Premises parking lot. Tenant shall pay Landlord an additional
$1,500 per month for the ten reserved spaces and $1,000 per month for the
additional spaces. Should Tenant elect to extend the term of this Lease, the
rent for the parking shall be negotiated at that time.

 

1.7 RENT ABSOLUTE; BUILDING EXPENSE REIMBURSEMENT. The Lease is a triple net
lease. Therefore, Tenant shall be responsible for its pro rata share for all
obligations which are normally imposed on the owner of real estate with respect
to the Premises which may accrue during the Term including, without limitation,
responsibility for the payment of all real estate taxes, special assessments,
insurance premiums and repair, replacement and maintenance costs and

 

<Initials>

   1    <Initials>



--------------------------------------------------------------------------------

expenses in connection therewith and the Rent and all payments to be made to
Landlord hereunder are to be net to Landlord, without deductions or offsets of
any kind or nature whatsoever. In no event shall there be any abatement or
reduction in the Rent except as may be otherwise specifically provided in this
Lease.

 

Tenant’s pro rata share of the Landlord’s expenses applicable to the Premises
shall be 28.4 per cent.

 

1.8 INSURANCE. (Section 23).

 

1.9 UTILITY CHARGES. Tenant shall have Pacific Gas & Electric install separate
electric and gas meters for the Premises. Other utility costs shall be paid by
Tenant on a pro rata basis in accordance with the percentage set forth in
Section 1.7.

 

1.10 SECURITY DEPOSIT. An amount equal to two months rent, payable upon
execution of Lease (Section 37).

 

1.11 TOILETS. The Premises shall include two ADA-compliant restrooms.

 

1.12 NOTICE ADDRESS. Landlord: 1940 Webster Street, Oakland, CA 94612; Tenant:
Nara Bank, 3701 Wilshire Blvd., Suite 220, Los Angeles, CA, Attention Alvin
Kang, Chief Financial Officer (Section 46).

 

1.13 RENEWAL OPTIONS. Provided Tenant is in full compliance with all terms and
conditions of Lease, Landlord grants to Tenant an Option to extend the term of
the Lease for two (2) — Five (5) year periods. The rent due upon exercise of the
renewal option shall increase at the rate of three per cent (3%) per annum over
the prior year’s rent. Each Option to Extend shall be exercised by Tenant giving
written notice of its intent to extend to Lease to Landlord within six
(6) months prior to the expiration of initial Lease term, or first option
period, as the case may be. (Section 53)

 

1.15 CONTENTS OF LEASE. Pages 1 through 18, Sections 1.1 through 54.

 

2. PREMISES.

 

2.1 Landlord is the owner in fee of all that certain real property and interests
in real property located in the County of Alameda, State of California commonly
know as 1940 Webster Street, Oakland, California.

 

2.2 Landlord hereby Leases to Tenant and Tenant hereby hires from Landlord the
Premises described generally in Section 1.1 hereof, located in said building, as
more particularly set forth on Exhibit A attached hereto. Landlord reserves unto
itself, however, the use of the roof, exterior walls, the area above the
Premises together with the right to install, maintain, use, repair and replace
pipes, ducts, conduits and wires leading through the Premises in locations which
will not materially interfere with Tenant’s use thereof and servicing other
parts of the building containing the Premises.

 

<Initials>

   2    <Initials>



--------------------------------------------------------------------------------

3. USE.

 

Tenant shall use the Premises for the purpose of providing banking services as
well as marketing any other financial services or investment products, including
insurance policies.

 

4. TERM.

 

The term of this Lease shall be for the number of years specified in Section 1.3
hereof, commencing on the date specified in Section 1.3 hereof.

 

5. RENTAL. Tenant agrees to pay unto Landlord rental for the Premises as
follows:

 

5.1 Fixed rental specified in Section 1.5 hereof, payable on the first day of
each and every successive calendar month during the term of this Lease, each of
which payments shall constitute the fixed rental for that month and shall be
increased annually as provided in Section 1.5 hereof.

 

5.2 Tenant shall pay, in addition to the fixed rental, the amounts set forth in
Section 1.6 for parking at the building.

 

5.3 Tenant shall pay, in addition to the fixed rental, its pro rate share of the
expenses for the Building as set forth in Section set forth in Section 1.7.

 

5.4 Should the term of this Lease commence on a day other than the first day of
a calendar month, then upon the commencement of said term Tenant shall pay unto
Landlord, as the fixed rental for the fractional period of the month beginning
with said day of commencement and ending with the last day of said month, that
proportion of said rental and expenses payable for the first full calendar month
of the term of this Lease which the number of days in the fractional period
bears to thirty (30) as set forth in Sections 5.1-5.3.

 

6. PAYMENT OF RENTAL.

 

Tenant agrees to pay the rental herein reserved at the times hereinabove set
forth, without deduction or offset, in lawful money of the United States of
America, to Landlord, at the address specified in Section 1.12 hereof, or to
such other person and/or at such other place as Landlord may from time to time
designate in writing.

 

7. LEASEHOLD YEAR.

 

For the purpose of this Lease the first “Leasehold year” shall be a period
commencing on the day the term of this Lease commences and ending on the last
day of the twelfth full calendar month thereafter. After the first Leasehold
year, the term “Leasehold year” shall mean a fiscal year of twelve (12) months
commencing on the first day of the first month following the close of the first
Leasehold year and each twelve-month period thereafter.

 

<Initials>

   3    <Initials>



--------------------------------------------------------------------------------

8. TAXES AND ASSESSMENTS.

 

8.1 Tenant agrees to pay, prior to delinquency, any and all taxes and
assessments levied or assessed during the term hereof upon or against (i) all
furniture, fixtures, equipment and any other personal property installed or
located within the Premises, (ii) all alterations, additions or improvements of
whatsoever kind or nature, if any, made by Tenant to the Premises, and (iii) the
rentals and other charges payable hereunder by Tenant to Landlord (other than
Landlord’s Federal and State income taxes thereon). If at any time during the
term of this Lease any of such taxes or assessments are levied or assessed upon
or against the land and buildings or any part thereof comprising BACSS Building,
Tenant shall pay to Landlord the amount thereof.

 

8.2 Tenant agrees to pay unto Landlord the percentage specified in Section 1.7
hereof, of all real estate taxes and assessments levied or assessed during the
term hereof upon or against the land and buildings or any part thereof
comprising the Building. Said real estate taxes and assessments levied or
assessed for the fiscal tax year in which the term of this Lease commences and
for the fiscal tax year in which the term of this Lease ends shall be pro-rated.
As used herein ”taxes” shall mean real estate taxes, assessments and special
assessments imposed upon said land or building by any governmental bodies or
authorities including, by way of illustration and not by way of limitation, real
and personal property taxes, improvement district assessments and Municipal
transportation subsidies payable to Landlord and any tax (other than a tax
related to net profit or profits) levied wholly or partially in lieu of real or
personal property taxes.

 

8.3 In the event Landlord contests any real estate taxes or assessments levied
or assessed during the term hereof upon or against said building and/or land,
Landlord will give Tenant prior notice of the plan and/or approximation of the
costs of such a contest and give Tenant an option to either to pay unto Landlord
the percentage set forth in Section 1.7 hereof of all costs incurred by Landlord
in connection with the contest, or pay the real estate taxes or assessments
levied or assessed during the term hereof in accordance with the percentage set
forth in Section 1.7 and forego participating in the contest.

 

8.4 Landlord shall have the right to bill Tenant for any amount payable by
Tenant to Landlord under this Section in periodic installments, from time to
time, but not more often than monthly. In the event the amount of the real
estate taxes and assessments for any fiscal tax year upon or against the
Building and the land underlying the Building has not been made known to
Landlord by the assessor at the time of billing, Landlord shall have the right
to estimate the amount thereof, provided that Landlord informs Tenant of the
method used to arrive at the estimate to the Tenant, and to base its billing to
Tenant upon said estimated amount and in such event Landlord agrees to adjust
such billing when the actual amount of such real estate taxes and assessments is
made known to Landlord by the assessor. In the event the estimate of the real
estate taxes and assessments in greater than the actual amount of taxes and
assessments for a given fiscal year, Landlord agrees to provide to Tenant a
refund equal to the estimate amount that Tenant had already paid to Landlord
less the actual amount of the real estate taxes and assessments within ten (10)
days after Landlord receives notice of the actual amount of real estate taxes
and assessments. Similarly, in the event the estimate of the real estate taxes
and assessment is less than the actual amount of taxes and assessments for a
given fiscal year, Tenant agrees to provide to Landlord an additional payment
equal to the actual amount of real estate taxes and assessments less the
estimate

 

<Initials>

   4    <Initials>



--------------------------------------------------------------------------------

amount that Tenant had already paid to Landlord within ten (10) days after
Landlord receives notice of the actual amount of real estate taxes and
assessments. The failure of Tenant to pay amount payable to Landlord under this
Section within ten (10) days after receipt by Tenant from the Landlord of a bill
therefore shall carry with it the same consequences as failure to pay any
installment of rental.

 

9. FIXTURES AND EQUIPMENT.

 

Tenant agrees to provide, install and maintain in the Premises, at its own cost
and expense, all suitable furniture, fixtures, equipment and other personal
property reasonably required for the conduct of Tenant’s business therein in a
good and businesslike manner in accordance with plans and specifications
provided to Landlord prior to installation.

 

10. BUSINESS HOURS.

 

Tenant may remain open at such additional times as Tenant shall determine so
long as such hours are regular and reasonable. Tenant’s business hours shall be
posted on the main door to the Premises.

 

11. OPERATION OF TENANT’S BUSINESS.

 

Tenant shall maintain all wall, floor and ceiling coverings, furnishings,
fixtures and merchandise in a clean, neat and orderly state of repair.

 

12. USES PROHIBITED.

 

Tenant shall not use, or permit the Premises or any part thereof to be used, for
any purpose other than the purpose for which said premises are hereby Leased,
and no use shall be made or permitted to be made of said premises, nor acts done
therein, which will increase the then existing rate of insurance upon the
Building, or cause a cancellation of any insurance policy covering said
building, or any part thereof, nor shall Tenant sell, or permit to be kept,
used, or sold, in or about said premises, any article which may be prohibited by
the standard form of fire insurance policy. Tenant shall at its sole cost and
expense, comply with any and all requirements, pertaining to said premises, of
any insurance organization or company, necessary for the maintenance of
reasonable fire and public liability insurance, covering said building and
appurtenances. Tenant shall not commit, or suffer to be committed, any waste
upon the Premises. Tenant shall not use or permit the use of a loud speaker or
similar instrument, or create a nuisance or do any other act or thing in or
about the Premises which may disturb the quiet enjoyment of any other tenant in
the Building containing the Premises.

 

13. ASSIGNMENT AND SUBLETTING.

 

Tenant agrees that it will not assign this Lease or any interest herein (and in
the event that there shall be more than one tenant, it is agreed that no tenant
shall assign its interest to the other), or mortgage or hypothecate this Lease
or any interest herein, or sublet the Premises in whole or in part, or enter
into license or concession agreements, without the written consent of Landlord
having

 

<Initials>

   5    <Initials>



--------------------------------------------------------------------------------

been first had and obtained. Consent to any of the foregoing prohibited acts
shall apply only in the given instance and a further like act by Tenant or its
assignee or subtenant shall require a further written consent. However, Landlord
agrees that in every instance Landlord will not unreasonably withhold consent.
If Tenant is a corporation, an assignment to an entity which is wholly owned by
Tenant or the guarantor shall not be considered a prohibited assignment.

 

14. INSOLVENCY.

 

Tenant agrees that neither this Lease nor any interest herein shall be
assignable or transferable by operation of law, and it is hereby mutually
agreed, covenanted and understood by and between the parties hereto that in the
event any proceeding under the Bankruptcy Act or any amendment thereto be
commenced by or against Tenant (or should there be more than one, then any
tenant) or in the event Tenant (or should there be more than one, then any
tenant) be adjudged insolvent or makes an assignment for the benefit of its
creditors, or if a writ of attachment or execution be levied on the Premises
created hereby and be not re-leased or satisfied within ten (10) days
thereafter, or if a receiver be appointed in any proceeding or action to which
Tenant is a party, with authority to take possession or control of the Premises
or the business conducted therein by Tenant, this Lease, at the option of
Landlord, shall immediately end and terminate and shall in nowise be treated as
an asset of Tenant after the exercise of the aforesaid option; and Landlord
shall have the right, after the exercise of said option, to forthwith re-enter
and repossess itself of said premises as of Landlord’s original estate.

 

15. ALTERATIONS.

 

Except as set forth in the Lease, Tenant shall not make, or suffer to be made,
any change in Tenant’s store front or any other alteration, addition or
improvement to the Premises, or any part thereof, without the written consent of
Landlord having been first had and obtained. Said consent shall not be
unreasonably withheld. Any such changes, alterations, additions and improvements
shall be done solely in accordance with plans and specifications approved in
writing by Landlord prior to the commencement of any work. Tenant agrees that
all alterations, additions or improvements of whatever kind or nature made by it
to the Premises, other than movable trade fixtures, shall belong to and become
the property of Landlord upon the expiration of the term of this Lease or sooner
termination hereof. The right of Tenant to remove such movable trade fixtures is
conditioned, however, upon its agreement, and it hereby agrees, to forthwith
repair damages to the Premises caused by such removal.

 

15.1 Tenant shall be permitted, upon its entry into the subject premises, at his
sole cost, to make alternations, additions and/or improvements to the Premises,
all such subject to and conditioned upon:

 

(1) Obtaining complete plans and drawings for such work and having the same
approved in writing by Landlord prior to commencement of any such work;

 

(2) Providing to Landlord written notice not less than five (5) days prior to
commencement of work;

 

<Initials>

   6    <Initials>



--------------------------------------------------------------------------------

(3) Permitting Landlord to post and maintain a Notice of Non-Responsibility
within the subject premises;

 

(4) Obtaining any necessary permits for such work; and

 

(5) Having the work done by a licensed contractor.

 

16. ABANDONMENT.

 

Tenant shall not vacate or abandon the Premises at any time during the term
hereof; and if Tenant shall abandon, vacate or surrender the Premises, or be
dispossessed by process of law, or otherwise, any personal property belonging to
Tenant and left on said premises shall be deemed to be abandoned, at the option
of Landlord, or Landlord may store the same in the name and at the cost of and
without notice to Tenant.

 

17. INDEMNIFICATION.

 

Tenant agrees to hold and save Landlord harmless from and defend Landlord
against any and all loss or damage which may be occasioned to any property of
any and all kinds or character, whether belonging to Tenant or any other person
or persons whomsoever, in or upon the Premises, howsoever occasioned, and
further agrees to hold and save Landlord harmless from and defend Landlord
against any and all loss or damage or claim therefor arising from personal
injuries received by or death caused to any person or persons whomsoever,
including Tenant, in or upon the Premises, occasioned by the wrongful or
negligent act of Tenant, his employees or servants.

 

18. UTILITIES.

 

All water, gas, electricity, power or other public utility used upon or
furnished to the Premises and any sewer charge shall be paid for by Tenant.
Tenant shall arrange with Pacific Gas & Electric to have separate meters for the
premises. Tenant shall reimburse Landlord for its pro rata share of all
utilities, other than those separately metered, in accordance with the
percentage set forth in Section 1.7.

 

19. REPAIRS.

 

Tenant agrees to keep the Premises, each and every part thereof, and any and all
appurtenances thereto save the roof and exterior walls (excepting therefrom the
interior faces thereof, any glazing, show windows, doors and other entrances,
frames for any of the foregoing and storefronts) and likewise including said
excepted items, in good condition and repair during the term of the Lease,
ordinary wear and tear alone excepted, hereby expressly waiving all rights to
make repairs at the expense of Landlord as provided for in any statute or law in
effect at the time of execution of this Lease or any amendment thereof or any
other statute or law which may be hereafter passed during the term of this
Lease, and agrees upon the expiration of the term of this Lease or sooner
termination hereof to surrender unto Landlord the Premises in the same condition
as received and improved by Tenant, ordinary wear and tear and damage thereto by
fire, earthquake, act of God or the elements alone excepted. If Tenant fails to
make said repairs in a

 

<Initials>

   7    <Initials>



--------------------------------------------------------------------------------

reasonable time period and manner, Landlord may make said repairs at Tenant’s
expense, provided that Landlord gives Tenant ten (10) days notice before the
start of making repairs and Tenant shall reimburse Landlord within ten (10) days
after receipt by Tenant of a bill therefore, including a charge equal to five
percent (5%) of cost for overhead.

 

Notwithstanding the foregoing, Landlord shall deliver the Premises in clean
broom swept condition, free of all hazardous materials and in safe and
tenantable condition. Landlord shall be responsible for the repair of latent
defects, if any, in the structure of the Building.

 

20. LIENS.

 

Tenant shall keep the Premises and the Building free from any liens arising out
of any work performed, materials furnished, or obligations incurred by or for
Tenant and shall reimburse Landlord for all costs and expenses, if any, which
may be incurred by Landlord by reason of the filing of any such liens and/or the
removal of the same, within ten (10) days after receipt by Tenant from Landlord
of a bill setting forth the amount due Landlord within said ten (10) day period;
failure of Tenant to comply with this section shall carry with it the same
consequences as failure to pay any installment of rental.

 

21. ENTRY BY LANDLORD.

 

Landlord reserves and shall at any and all times, after giving reasonable
advance notice to the Tenant, during business hours have the right to enter the
Premises to inspect the same, to submit them to a prospective purchaser or
tenant, to post notices of non responsibility, and to alter or repair the
Building, or add thereof, without abatement of rent, and may for that purpose
erect scaffolding and other necessary structures where reasonably required by
the character of the work to be performed, always providing the entrance to the
Premises shall not be blocked thereby.

 

22. COMPLIANCE WITH GOVERNMENTAL REGULATIONS.

 

Tenant agrees that it will comply with and conform to all laws and ordinances
Municipal, State and Federal, and any and all lawful requirements and orders of
any properly constituted Municipal, State or Federal Board of Authority, present
or future, in anywise relating to the condition, use or occupancy of the
Premises throughout the entire term of this Lease and to the perfect exoneration
from liability of Landlord, Landlord agrees that the Premises comply with and
conform to all laws and ordinances Municipal, State and Federal, and any and all
lawful requirements and orders of any properly constituted Municipal, State or
Federal Board of Authority, present or future, in anywise relating to the
condition, use or occupancy of the Premises on the commencement date and that
Landlord will be solely responsible for any violations of such laws and
ordinances if the violations occurred prior to the commencement date or was
caused by an act or omission of the Landlord. The judgment of any court of
competent jurisdiction or the admission of Tenant in any action or proceeding
against Tenant, whether Landlord be a party thereto or not, that Tenant has
violated any such law, ordinance, requirement or order in the use of the
premises, shall be conclusive of that fact as between Landlord and Tenant.

 

It is acknowledged that Premises, at time of original occupancy by Tenant, was
in compliance with

 

<Initials>

   8    <Initials>



--------------------------------------------------------------------------------

the Americans with Disabilities Act (“ADA”). Landlord is responsible for ADA
construction compliance in all public or common areas of the building. Tenant is
responsible for compliance with the ADA, its supporting regulations, and all
similar Federal, state or local laws, regulations and ordinances relating to
removal of barriers within the workplace, i.e. arrangement of interior
furnishings and access within the Premises, and any improvements installed by
Tenant. If Landlord’s consent would be required for alterations to bring the
Premises into compliance, Landlord agrees not to unreasonably withhold its
consent.

 

23. INSURANCE.

 

At all times during the term of this Lease Tenant shall, at its sole expense,
procure and maintain comprehensive general liability insurance against any and
all damages and liability, including attorney’s fees, on account or arising out
of injuries to or the death of any person or damage to property, however
occasioned, in, on or about the premises or the building, in the minimum amount
of $5,000,000 each occurrence bodily injury and property damage combined. Tenant
shall also carry plate glass insurance during all such times. Said insurance
shall be written by companies satisfactory to Landlord in the joint names of
Landlord and Tenant; and Tenant agrees to pay the premiums therefor and to
deliver the policies of such insurance, or certificates or duplicates thereof,
unto Landlord, and the failure of Tenant either to effect said insurance in the
names herein called for or to pay the premiums therefor, or to deliver said
policies or certificates or duplicates thereof unto Landlord shall permit of
Landlord itself effecting said insurance and paying the requisite premiums
therefor, which premiums shall be repayable by Tenant unto Landlord within ten
(10) days after receipt by Tenant from Landlord of a bill setting forth the
amount thereof, the failure of Tenant to pay any such amount to Landlord within
said ten (10) day period shall carry with it the same consequences as failure to
pay any installment of rental. Each insurer mentioned in this Section shall
agree, by endorsement upon the policy or policies issued by it, or by
independent instrument furnished to Landlord, that it will give Landlord thirty
(30) days’ written notice before the policy or policies in question shall be
altered or cancelled.

 

24. DEFAULT.

 

24.1 Tenant agrees that should Tenant fail to pay any part of the rental herein
reserved or any other sum required by Tenant to be paid to Landlord for a period
of five (5) days after written notice thereof by Landlord to Tenant, or should
Tenant default in the performance of any other covenants or conditions on
Tenant’s part herein contained (except those contained in Sections 10, 13, 14,
16, 30 and 31 hereof) and such default is not cured within thirty (30) days,
then if Tenant does not commence within said thirty (30) day period to cure said
default and cure the same with all reasonable dispatch, or should Tenant default
in the performance of any of the material covenants or material conditions
contained in said excepted Sections, Landlord shall have the right to
(i) terminate this Lease and Tenant’s right to possession of the Premises in
which event, upon such termination, Landlord shall have the right to recover
from the Tenant (a) the worth at the time of award of the unpaid rent which had
been earned at the time of termination; (b) the worth at the time of award of
the amount by which the unpaid rent which would have been earned after
termination until the time of award exceeds the amount of such rental loss that
the Tenant proves could have been reasonably avoided; (c) the worth at the time
of award of the amount by which the unpaid rent for the balance rental loss that
the loss that the Tenant proves could have been reasonably avoided;

 

<Initials>

   9    <Initials>



--------------------------------------------------------------------------------

(d) any other amount necessary to compensate the Landlord for all the detriment
proximately caused by the Tenant’s failure to perform Tenant’s obligations under
this Lease or which in the ordinary course of things would likely to result
therefrom; or (ii) have this Lease continue in effect for so long as the
Landlord does not terminate this Lease and the Tenant’s right to possession of
the Premises, in which event the Landlord shall have the right to enforce all of
Landlord’s right and remedies under this Lease, including the right to recover
the rent as it becomes due under this Lease, and Tenant shall have the right to
sublet the Premises or assign Tenant’s interest in this Lease, or both, for the
use permitted hereby to a subtenant and/or assignee, as the case may be, of good
moral character and of sound financial responsibility. For the purpose of this
Section, the rental reserved in this Lease shall be deemed to be a monthly
rental arrived at by adding to the monthly fixed rental under this Lease an
amount equal to the monthly average of all the additional rental based on
adjustments as provided for in Section 5.2-5.3 hereof during the period that
Tenant was conducting Tenant’s business in the Premises in the manner and to the
extent in this Lease required of Tenant.

 

24.2 Notwithstanding anything to the contrary contained in this Section, in the
event Tenant shall be in default of this Lease more than three (3) times during
any twelve (12) month period, the five (5) and thirty (30) day time periods
during which a default can be cured under this Lease shall be eliminated.
Landlord in addition to other remedies may terminate this Lease at any time
within ninety (90) days following a fourth default during any twelve (12) month
period whether or not said default was cured.

 

25. SURRENDER.

 

No act or conduct of Landlord, whether consisting of the acceptance of the keys
to the Premises, or otherwise, shall be deemed to be or constituted an
acceptance of the surrender of the Premises by Tenant prior to the expiration of
the term hereof, and such acceptance by Landlord of surrender by Tenant shall
only flow from and must be evidenced by a written acknowledgment of acceptance
of surrender signed by Landlord. The surrender of this Lease by Tenant,
voluntarily or otherwise, shall not work a merger but shall operate as an
assignment to Landlord of any and all existing subleases, or Landlord may, at
its option, terminate any or all of such subleases by notifying the subtenants
to do so within five (5) days after such surrender becomes known to Landlord.

 

26. SUBORDINATION.

 

26.1 This Lease, at Landlord’s option, shall be subordinate to any ground Lease,
mortgage, deed of trust, or any other hypothecation for security now or
hereafter placed upon the real property of which the premises are a part and to
any and all advances made on the security thereof and to all renewals,
modifications, consolidations, replacements and extensions thereof; provided
that the ground lessor or lender thereunder agrees in writing that Tenant’s
right to quiet possession of the premises shall not be disturbed if Tenant is
not in default and so long as Tenant shall pay the rent and observe and perform
all of the provisions of this Lease, unless this Lease is otherwise terminated
pursuant to its terms. If any mortgagee, trustee or ground lessor shall elect to
have this Lease prior to the lien of its mortgage, deed of trust or ground
Lease, whether this Lease is dated prior or subsequent to the date of said
mortgage, deed of trust or ground Lease or the date of recording thereof.

 

<Initials>

   10    <Initials>



--------------------------------------------------------------------------------

26.2 Tenant agrees to execute any documents required to effectuate such
subordination or to make this Lease prior to the lien of any mortgage, deed of
trust or ground Lease, as the case may be, and failing to do so within ten
(10) days after written demand, does hereby make, constitute and irrevocably
appoint Landlord as Tenant’s attorney-in-fact and in Tenant’s name, place and
stead, to do so.

 

27. TENANT’S CERTIFICATE.

 

Tenant shall, without charge, at any time and from time to time, within ten
(10) days after receipt by Tenant from Landlord of written request therefor,
deliver a duly executed and acknowledged certificate to Landlord or any other
person, firm or corporation designated by Landlord, certifying: (i) that this
Lease is unmodified and in full force and effect, or if there has been any
modification, that the same is in full; (ii) whether or not there is then
existing any claim of Landlord’s default hereunder and if so, specifying the
nature thereof; and (iii) the dates to which the rent and other charges payable
hereunder by Tenant have been paid.

 

28. RECEIVERSHIP.

 

In the event that a receiver be appointed at the instance of Landlord in any
action against Tenant, the receiver may take possession of any personal property
belonging to Tenant and used in the conduct of the business of Tenant being
carried on in the Premises and Tenant agrees that the entry or possession by
said receiver shall not constitute an eviction of Tenant from the Premises or
any portion thereof, and Tenant hereby agrees to hold Landlord safe and harmless
from any claim of any character by any person arising out of or in anywise
connected with the entry by said receiver and taking possession of the Premises
and/or said personal property. Neither the application for the appointment of
such receiver, nor the appointment of such receiver, shall be construed as an
election on Landlord’s part to terminate this Lease unless a written notice of
such intention is given by Landlord to Tenant.

 

29. ATTORNEY’S FEES.

 

In the event that Landlord should institute any suit against Tenant for
violation of any of the covenants or conditions of this Lease or for recovery of
possession of the Premises, or should Tenant institute any suit against Landlord
for violation of any of the covenants or conditions of this Lease, or should
either party institute a suit against the other for a declaration of rights
hereunder, or should either party intervene in any suit in which the other is a
party, to enforce or protect its interest or rights hereunder, the prevailing
party in any such suit shall be entitled to the fees of its attorneys in the
reasonable amount thereof, to be determined by the court and taxed as a part of
the costs therein.

 

30. SIGNS, ADVERTISING.

 

Tenant may have exterior building sign rights on the rooftop and above the
direct entry to the Premises from the parking lot and at the facade of the
Building, Tenant’s ATMs shall have

 

<Initials>

   11    <Initials>



--------------------------------------------------------------------------------

signage consistent with its overall ATM sign program. Tenant’s signage within
the Premises shall be professionally made and mounted and shall have no flashing
or moving components. All signage used by Tenant shall be subject to the
reasonable written approval of Landlord and confirm with all governmental
regulations.

 

31. AWNING, CANOPY.

 

Tenant agrees not to erect any awning, canopy or other protruding object on any
exterior wall of the Premises.

 

32. HOLDING OVER.

 

Should Tenant hold over the term hereby created with the consent of Landlord,
the term of this Lease shall be deemed to be and be extended at the fixed rental
and additional rental hereinabove provided on a prorated basis, and otherwise
upon the covenants and conditions in this Lease contained, until either party
hereto serves upon the other thirty (30) days’ written notice of termination,
reciting therein the effective date of cancellation. Upon said date this Lease,
so extended, shall terminate, and if the same occurs at other than the last day
of any rental month, any unearned prepaid rental shall, immediately following
the surrender of the Premises by Tenant, be refunded to it,

 

33. SALE BY LANDLORD.

 

In the event of a sale or conveyance by Landlord of the Building containing the
Premises, the same shall operate to release Landlord from any future liability
upon any of the covenants or conditions, express or implied, herein contained in
favor of Tenant, and in such event Tenant agrees to look solely to the
responsibility of the successor in interest of Landlord in and to this Lease. If
any security be given by Tenant to secure the faithful performance of all or any
of the covenants of this Lease on the part of Tenant, Landlord may transfer
and/or deliver the security, as such, to the purchaser of said building, and
thereupon Landlord shall be discharged from any further liability in reference
thereto.

 

34. DESTRUCTION OF PREMISES.

 

In the event of a partial destruction of the Premises during the term hereof,
from any cause whatsoever, the Premises shall forthwith be repaired provided
such repairs can be made within ninety (90) working days under the law and
regulations of State, Federal, County or Municipal authorities, but such partial
destruction shall in nowise annul or void this Lease, except that Tenant shall
be entitled to a proportionate reduction of the minimum monthly fixed rental
while such repairs are being made, such proportionate reduction to be based upon
the extent to which the making of such repairs shall interfere with the business
carried on by Tenant in the Premises. If such repairs cannot be made in ninety
(90) working days, Landlord may, at its option have the same made within a
reasonable time in which event this Lease shall continue in full force and
effect and the minimum monthly fixed rental shall be proportionately reduced as
hereinabove set forth. In the event that Landlord does not so elect to have such
repairs made which cannot be made within ninety (90) days or such repairs cannot
be made under such laws and regulations, this Lease may be

 

<Initials>

   12    <Initials>



--------------------------------------------------------------------------------

terminated at the option of either party. The obligations of the Landlord and
Tenant in connection with the repair of the Premises shall be as follows:
Landlord shall forthwith commence and carry to completion with all due diligence
the repair of any damage or destruction to that portion of the Premises
originally constructed by Landlord other than any work performed by Landlord’s
on Tenant’s behalf and at Tenant’s cost and expense. Tenant shall forthwith
commence and carry to completion with all due diligence the repair of any damage
or destruction to the remainder of the Premises. The portion of the proceeds of
the insurance carried by Landlord at the time of such damage or destruction
pursuant to Section 23 of this Lease determined by Landlord’s insurance carrier
to be attributable to the damage or destruction of the portion of the Premises
to be repaired by Tenant, as aforesaid, which determination shall be binding
upon Landlord and Tenant, shall be made available by Landlord for the work of
repair required to be performed by Tenant, to the extent required therefor and
subject to the following conditions: (i) that Tenant is not then in default
under any of the covenants or conditions of this Lease, (ii) that Landlord shall
first be given satisfactory proof that such work has been fully performed by
Tenant or that by the expenditure of such money will be fully performed by
Tenant free and clear of all liens arising out of such work, (iii) that in the
event such proceeds to be made available to Tenant shall be insufficient to
complete said work to be performed by Tenant, Tenant shall promptly deposit with
Landlord funds which, together with such proceeds, shall be sufficient to
complete said work to be performed by Tenant, and (iv) that in the event Tenant
shall fail to commence such work to be performed by Tenant and carry it to
completion with all due diligence, then Landlord, at Landlord’s option, shall
have the right to perform said work for or on behalf of Tenant and any amount
expended by Landlord, at Landlord’s option, shall have the right to perform said
work for or on behalf of Tenant and any amount expended by Landlord in doing so,
above the amount of such proceeds attributable to such work, shall be repayable
by Tenant to Landlord within ten (10) days after the receipt by Tenant from
Landlord of a bill setting forth the amount thereof. The failure of Tenant to
pay any such amount to Landlord within said ten (10) day period shall carry with
it the same consequences as failure to pay any installment of rental. In the
event that the building in which the Premises may be situated be destroyed to
the extent of not less than thirty-three and one-third percent (33- 1/3%) of the
replacement cost thereof, Landlord may elect to terminate this Lease, whether
the Premises be injured or not. In the event of any dispute between Landlord and
Tenant relative to the provisions of this Section (except as to the aforesaid
determination made by Landlord’s insurance carrier), they shall each select an
arbitrator, the two arbitrators so selected shall select a third arbitrator and
the three arbitrators so selected shall hear and determine the controversy and
their decision thereon shall be final and binding upon both Landlord and Tenant,
who shall bear the cost of such arbitration equally between them. The provisions
of any statute or other law which may be in effect at the time of the occurrence
of any such damage or destruction, under which a Lease is automatically
terminated or a Tenant is given the right to terminate a Lease upon the
occurrence of any such damage or destruction, are hereby expressly waived by the
Tenant.

 

35. EMINENT DOMAIN.

 

Should the Premises or any portion thereof be taken for public use by right of
eminent domain with or without litigation, any award for compensation and/or
damages, whether attained by agreement prior to or during the time of trial, or
by judgment or verdict after trial, applying to the Leasehold estate created
hereby other than that portion of said award, if any, based upon a taking of
Tenant’s movable trade fixtures, shall belong and be paid to Landlord, and
Tenant hereby assigns,

 

<Initials>

   13    <Initials>



--------------------------------------------------------------------------------

transfers and sets over to Landlord all of the right, title and interest which
it might otherwise have therein. In the event the portion of the Premises so
taken shall be more than ten percent (10%) of the floor area of the Premises,
either party hereto shall have the option, to be exercised by written notice
given to the other party hereto within thirty (30) days after the date of such
taking, to terminate this Lease. In the event that more than ten percent
(10%) of the floor area of the Premises shall be so taken and Tenant does not so
elect to terminate this Lease, or if less than ten percent (10%) of the floor
area of the Premises is so taken, then the minimum fixed monthly rental payable
under this Lease shall be reduced in the same proportion as the amount of said
floor area is reduced by such taking and Landlord shall make such reconstruction
of the Premises as may be required to the extent of the aforesaid award.

 

36. SECURITY.

 

To secure the prompt and faithful payment of the rental in this Lease reserved
and the faithful performance by Tenant of all the other covenants and conditions
herein contained on Tenant’s part agreed to be performed, Tenant has,
concurrently herewith, deposited with Landlord the sum specified in Section 1.10
hereof, the receipt whereof is hereby acknowledged by Landlord. In the event
Tenant defaults in any payment of rental reserved herein or fails to perform any
of the other covenants or conditions herein contained on Tenant’s part agreed to
be performed, Landlord shall have the right to apply said deposit, or any
portion thereof, toward the curing of such default or failure. In the event of
any such application by Landlord, Tenant shall, upon written demand of Landlord,
forthwith deposit with Landlord a sufficient amount of cash to restore said
deposit to the original amount thereof, and Tenant’s failure to do so within
five (5) days after receipt of such demand from Landlord shall carry with it the
same consequences as failure to pay any installment of rent due under this
Lease. In the event that this Lease should be terminated for any reason other
than default upon the part of Landlord or damage or destruction to the Premises
as provided for in Section 34 hereof, or a taking of the Premises for public use
by right of eminent domain as provided for in Section 35 hereof (in any of which
events said deposit, less any portion thereof which may have been utilized by
Landlord to cure any default or applied to any damages suffered by Landlord,
shall be refunded to Tenant), Landlord shall have the right to retain said
deposit until the expiration of the term of this Lease by lapse of time (whether
or not this Lease has been earlier terminated) so that the full damages of
Landlord may be ascertained. At the expiration of the term of this Lease by
lapse of time, provided Tenant has paid all of the rental herein called for and
fully performed all of the other covenants and conditions on its part agreed to
be performed, Landlord shall return to Tenant said deposit less any portion
thereof which may have been utilized by Landlord to cure any default or applied
to any damages suffered by Landlord. Neither said deposit nor the application
thereof by Landlord, as hereinabove provided, shall be a bar or defense to any
action in unlawful detainer or to any action which Landlord may at any time
commence for a breach of any of the covenants or conditions of this Lease.

 

37. QUIET ENJOYMENT.

 

Landlord agrees that so long as Tenant is not in default hereunder Tenant shall
have the quiet enjoyment of the Premises without let or hindrance on the part of
Landlord, and Landlord will warrant and defend Tenant in the peaceful and quiet
enjoyment of the Premises against the lawful claims of all persons claiming by,
through or under Landlord.

 

<Initials>

   14    <Initials>



--------------------------------------------------------------------------------

38. WAIVER.

 

No covenant or condition of this Lease can be waived except by the written
consent of Landlord, and forbearance or indulgence by Landlord in any regard
whatsoever shall not constitute a waiver of the covenant or condition to be
performed by Tenant to which the same may apply, and until complete performance
by Tenant of said covenant or condition, Landlord shall be entitled to invoke
any remedy available unto it under this Lease or by law, despite said
forbearance or indulgence. The subsequent acceptance of rental hereunder by
Landlord shall not be deemed to be a waiver of any preceding breach by Tenant of
any term, covenant or condition of this Lease, other than the failure of Tenant
to pay the particular rental so accepted, regardless of Landlord’s knowledge of
such preceding breach at the time of acceptance of such rental.

 

39. REMEDIES CUMULATIVE.

 

All remedies herein conferred upon Landlord shall be deemed cumulative and no
one exclusive of the other or of any other remedy conferred by law.

 

40. WAIVER OF SUBROGATION.

 

So long as the applicable policy is not affected and the cost thereof is not
increased thereby each of the parties hereto does hereby waive its entire right
of recovery against the other for any damages caused by an occurrence insured
against by such party and the rights of any insurance carrier are to be
subrogated to the rights of the insured under the applicable policy.

 

41. BURGLAR ALARM.

 

A burglar alarm system may be installed by Tenant only in accordance with plans
and specifications approved in writing by Landlord prior to installation.

 

42. PRO RATA COSTS.

 

The percentage for taxes, insurance and utilities costs as set forth in this
Lease shall be determined by using percentage set forth in Section 1.7.

 

43. LATE CHARGES.

 

IT IS AGREED BETWEEN THE PARTIES HERETO THAT LATE PAYMENT BY TENANT OF RENT OR
OTHER SUMS DUE HEREUNDER WILL CAUSE LANDLORD TO INCUR COSTS NOT CONTEMPLATED BY
THIS LEASE AND THAT IN THE EVENT OF ANY SUCH DEFAULT BY TENANT (i) IT WOULD BE
IMPRACTICABLE OR EXTREMELY DIFFICULT TO DETERMINE AND FIX THE ACTUAL DAMAGES
SUFFERED BY LANDLORD AND (ii) THE CHARGES HEREINBELOW SET FORTH ARE A REASONABLE
ESTIMATE OF LANDLORD’S DAMAGES, SHOULD LANDLORD FAIL TO RECEIVE WITHIN FIVE
(5) DAYS AFTER THE DUE DATE THEREOF ANY PAYMENT OF MONTHLY FIXED RENTAL, OR
AMOUNTS DUE LANDLORD FROM TENANT WITH RESPECT TO REAL OR PERSONAL PROPERTY TAXES
AND ASSESSMENTS, TENANT

 

<Initials>

   15    <Initials>



--------------------------------------------------------------------------------

AGREES TO PAY LANDLORD FORTHWITH A LATE CHARGE FOR EACH SUCH LATE PAYMENT IN THE
AMOUNT EQUAL TO FIVE PER CENT (5%) OF THE PAYMENT WHICH WAS NOT TIMELY MADE,
SHOULD LANDLORD FAIL TO RECEIVE WITHIN TWENTY (20) DAYS AFTER THE DUE DATE THE
RENT OR ANY OTHER PAYMENTS REQUIRED THEREIN, TENANT AGREES TO PAY LANDLORD AN
ADDITIONAL LATE PAYMENT OF FIFTY DOLLARS ($50.00) PER DAY UNTIL SUCH PAYMENT DUE
HAS BEEN SATISFIED.

 

<Intials> LANDLORD’S INITIALS    <Intials> TENANT’S INITIALS

 

44. CONDITIONS.

 

It is agreed between the parties hereto that all the agreements herein contained
on the part of Tenant, whether technically covenants or conditions, shall be
deemed to be conditions at the option of the Landlord, conferring upon Landlord,
in the event of breach of any said agreements, the right to terminate this
Lease.

 

45. NOTICES.

 

Any notice required hereunder or by law to be served upon either of the parties
hereto shall be sufficiently served if served personally upon Landlord or Tenant
at its premises or by sending the same via overnight courier, addressed to said
office of Landlord, in the instance of Landlord, and to the Premises, in the
instance of Tenant, or to such other address designated in Section 1.12 hereon
or as may be from time to time furnished in writing by Landlord to Tenant, or by
Tenant to Landlord.

 

46. CALIFORNIA LAW.

 

This Lease shall be governed by and construed in accordance with the laws of the
State of California.

 

47. INVALIDITY.

 

The invalidity or unenforceability of any provision of this Lease shall not
affect the validity or enforceability of the remainder of this Lease.

 

48. LANDLORD AND TENANT.

 

The words “Landlord” and “Tenant” as used herein shall include the plural as
well as the singular and the neuter shall include the masculine and feminine
genders and if there be more than one tenant, the obligation hereunder imposed
upon the Tenant shall be joint and several.

 

49. CAPTIONS.

 

The captions of this Lease are for convenience only and are not a part of this
Lease and do not in any way limit or amplify the terms and provisions of this
Lease.

 

<Initials>

   16    <Initials>



--------------------------------------------------------------------------------

50. TIME.

 

Time is of the essence of this Lease and each and all of its provisions.

 

51. SUCCESSORS AND ASSIGNS.

 

This Lease shall inure to the benefit of and be binding upon the heirs,
executors, administrators, successors and assigns of the respective parties
hereto, always providing that nothing in this Section contained shall impair any
of the provisions hereinabove set forth inhibiting assignment without the prior
written consent of Landlord.

 

52. TENANT IMPROVEMENTS.

 

Tenant has advised Landlord that it will install a direct entry to the Premises
from the parking lot prior to opening for business. Landlord agrees to reimburse
Tenant for up to Thirty Thousand Dollars ($30,000) for its costs upon receipt by
Landlord of copies of paid invoices for such work, certified by Tenant as true
and correct. Additionally, Tenant may, at its sole option, install teller
counters, a night depository and up to two through the wall ATMs in the
Premises.

 

Tenant shall not create, nor shall he permit any liens to be placed against
Landlord’s property and Tenant hereby specifically agrees to and shall hold
Landlord harmless against any and all liability which shall include, without
limitation thereto, all costs, damages, interest and attorney’s fees expended or
incurred by Landlord in the event of Tenant’s violation hereof, and any such
violation by Tenant shall be deemed to be a material breach of this Lease.

 

53. OPTION TO EXTEND TERM.

 

Landlord hereby grants to Tenant the option (the “Option”) to extend the initial
Term (the “Initial Term”) for two (2) periods of five (5) years each (the
“Option Term”), upon and, subject to the terms and conditions set forth in this
Section 53. The Option shall be exercised, if at all, by written notice to
Landlord on or before the date that is six (6) months prior to the Expiration
Date of the Initial Term or termination of the first option period, as the case
may be. In the event Tenant exercises the Option, each of the terms, covenants
and conditions of this Lease shall apply during the applicable Option Term as
though the Expiration Date of the Option Term was the date originally set forth
herein as the Expiration Date of the Initial Term, except that the Rent to be
paid during the Option Term shall be increased as set forth in Section 1.5.
Anything contained herein to the contrary notwithstanding, if Tenant is in
material default under any of the terms, covenants or conditions of this Lease
either at the time Tenant exercises the Option or at any time thereafter prior
to the Commencement Date of the Option Term, Landlord shall have, in addition to
all of Landlord’s other rights and remedies provided in this Lease, the right to
terminate the Option upon notice to Tenant, in which event the Expiration Date
of this Lease shall be and remain the Expiration Date of the Initial Term.

 

<Initials>

   17    <Initials>



--------------------------------------------------------------------------------

54. CONTINGENCIES.

 

The effectiveness of this lease is contingent upon the removal by tenant within
75 days of the following contingencies in writing to Landlord:

 

(1) Approval of Tenant’s Board of Directors and regulators to operate a branch
office at the Premise.

 

The effectiveness of this lease is contingent upon the removal by tenant within
60 days of the following contingencies in writing to Landlord:

 

(1) Determination by Tenant that a banking office and ATMs may be legally
operated in the Premises space; and

 

(2) Approval of the government official to install the Direct Entry between the
parking lot and the proposed space; and

 

(3) Tenant’s approval of the operating expenses budget (NNN expenses), to be
provided by Landlord within 15 days of signing the lease.

 

IN WITNESS WHEREOF, the parties hereto have hereunto set their hands and seals
the day and year first above written.

 

LANDLORD: By:  

/s/ Michael K. Park,

--------------------------------------------------------------------------------

    MICHAEL K. PARK, M.D. TENANT: NARA BANK By:  

/s/ Alvin D. Kang

--------------------------------------------------------------------------------

    EXP & CHIEF FINANCIAL OFFICER

 

<Initials>

   18    <Initials>



--------------------------------------------------------------------------------

Oakland Lease Review

 

This LEASE is made as of the 28th day of September, 2005, by and between MICHAEL
PARK, M.D. (hereinafter referred to as “Landlord”) and NARA BANK (hereinafter
referred to as ‘Tenant”) in accordance with the following terms and conditions:

 

1.12 NOTICE ADDRESS. Landlord: 1940 Webster Street, Oakland, CA 94612; Tenant:
Nara Bank, 3701 Wilshire Blvd., Suite 220, Los Angeles, CA, Attention Alvin D.
Kang, Chief Financial Officer (Section 46).

 

1.13 RENEWAL OPTIONS. Provided Tenant is in full compliance with all terms and
conditions of Lease, Landlord grants to Tenant an Option to extend the term of
the Lease for two (2) Five (5) year periods. The rent due upon exercise of the
renewal option shall increase at the rate of three percent (3%) per annum over
the prior year’s rent. Each Option to Extend shall be exercised by Tenant giving
written notice of its intent to extend to Lease to Landlord within six
(6) months prior to the expiration of initial Lease term, or first option
period, as the case may be. (Section 53)

 

1.6 PARKING. Ten (10) parking spaces nearest to the entry to the Premises, not
including handicapped parking, shall be marked for the exclusive use by Tenant’s
customers, which use shall apply during Tenant’s operating hours. Additionally,
Tenant shall have the use of then (10) additional parking spaces for its
employees in the Premises parking lot. Tenant shall pay Landlord an additional
$1,500 per month for the ten reserved spaces and $1000 per month for the
additional spaces.

 

TAXES AND ASSESSMENTS.

 

8.3 In the event Landlord contests any real estate taxes or assessments levied
or assessed during the term hereof upon or against said building and/or land.
Landlord will give Tenant prior notice of the plan and/or approximation of the
costs of such a contest and give Tenant an option to either pay unto Landlord
the percentage set forth in Section 1.7 hereof of all costs incurred by Landlord
in connection with the contest, or pay the real estate taxes or assessments
levied or assessed during the term hereof in accordance with the percentage set
forth in Section 1.7 and forego participating in the contest.



--------------------------------------------------------------------------------

8.4 Landlord shall have the right to bill Tenant for any amount payable by
Tenant to Landlord under this Section in periodic installments, from time to
time, but not more often than monthly. In the event the amount of the real
estate taxes and assessments for any fiscal tax year upon or against the
Building and the land underlying the Building has not been made known to
Landlord by the assessor at the time of billing, Landlord shall have the right
to estimate the amount thereof, provided that Landlord informs Tenant of the
method used to arrive at the estimate to the Tenant, and to base its billing to
Tenant upon said estimated amount and in such event Landlord agrees to adjust
such billing when the actual amount of such real estate taxes and assessments is
made known to Landlord by the assessor. In the event the estimate of the real
estate taxes and assessments is greater than the actual amount of taxes and
assessments for a given fiscal year, Landlord agrees to provide to Tenant a
refund equal to the estimate amount that Tenant had already paid to Landlord
less the actual amount of the real estate taxes and assessments within ten
(10) days after Landlord receives notice of the actual amount of real estate
taxes and assessments. Similarly, in the event the estimate of the real estate
taxes and assessment is less than the actual amount of taxes and assessments for
a given fiscal year, Tenant agrees to provide to Landlord an additional payment
equal to the actual amount of real estate taxes and assessments less the
estimate amount that Tenant had already paid to Landlord within ten (10) days
after Landlord receives notice of the actual amount of real estate taxes and
assessments . The failure of Tenant to pay amount payable to Landlord under this
Section within ten (10) days after receipt by Tenant from the Landlord of a bill
therefore shall carry with it the same consequences as failure to pay any
installment of rental.

 

9. FIXTURES AND EQUIPMENT.

 

Tenant agrees to provide, install and maintain in the Premises, at its own cost
and expense, all suitable furniture, fixtures, equipment and other personal
property reasonably required for the conduct of Tenant’s business therein in a
good and businesslike manner in accordance with plans and specifications
provided to Landlord prior to installation.

 

  13. Tenant agrees that it will not assign this Lease or any interest herein
(and in the event that there shall be more than one tenant, it is agreed that no
tenant shall assign its interest to the other), or mortgage or hypothecate this
Lease or any interest herein, or sublet the Premises in whole or in part, or
enter into license or concession agreements, without the written consent of
Landlord having been first had and obtained. Consent to any of the foregoing
prohibited acts shall apply only in the given instance and a further like act by
Tenant or its assignee or subtenant shall require a further written consent,
however, Landlord agrees that in every instance Landlord will not unreasonably
withhold consent. If Tenant is a corporation, an assignment to an entity which
is wholly owned by Tenant or the guarantor shall not be considered a prohibited
assignment.



--------------------------------------------------------------------------------

17. INDEMNIFICATION.

 

Tenant agrees to hold and save Landlord harmless from and defend Landlord
against any and all loss or damage which may be occasioned to any property of
any and all kinds or character, whether belonging to Tenant or any other person
or persons whomsoever, in or upon the premises, howsoever occasioned, and
further agrees to hold and save Landlord harmless from and defend Landlord
against any and all loss or damage or claim therefore arising from personal
injuries received by or death caused to any person or persons whomsoever,
including Tenant, in or upon the Premises, occasioned by the wrongful or
negligent act of Tenant, his employees or servants.

 

18. REPAIRS

 

Tenant agrees to keep the Premises, each and every part thereof, and any and all
appurtenances thereto save the roof and exterior walls (excepting therefrom the
interior faces thereof, any glazing, show windows, doors and other entrances,
frames for any of the foregoing and storefronts) and likewise including said
excepted items, in good condition and repair during the term of the Lease,
ordinary wear and tear alone excepted, hereby expressly waiving all rights to
make repairs as the expense of Landlord as provided for in any statute or law in
effect at the time of execution of this Lease or any amendment thereof or any
other statute or law which may be hereafter passed during the term of this
Lease, and agrees upon the expiration of the term of this Lease or sooner
termination hereof to surrender unto Landlord the premises in the same condition
as received and improved by Tenant, ordinary wear and tear and damage thereto by
fire, earthquake, act of God or the elements alone excepted. If Tenant fails to
make said repairs in a reasonable time period and manner, Landlord may make said
repairs at Tenant’s expense, provided that Landlord gives Tenant ten (10) days
notice before the start of making repairs and Tenant shall reimburse Landlord
within ten (10) days after receipt by Tenant of a bill therefore, including a
charge equal to five percent (5%) of cost for overhead.

 

Notwithstanding the foregoing, Landlord shall deliver the Premises in a clean
broom swept condition, free of all hazardous materials and in safe and
tenantable condition. Landlord shall be responsible for the repair of latent
defects, if any, in the structure of the Building.

 

21



--------------------------------------------------------------------------------

21. ENTRY BY LANDLORD.

 

Landlord reserves and shall at any and all times, after giving reasonable
advance notice to the Tenant, during business hours have the right to enter the
Premises to inspect the same to submit them not a prospective purchaser or
tenant, to post notices of nonresponsibility, and to alter or repair the
Building, or add thereof, without abatement of rent, and may for that purpose
erect scaffolding and other necessary structures where reasonably required by
the character of the work to be performed, always providing the entrance to the
Premises shall not be blocked thereby, and,

 

22. COMPLIANCE WITH GOVERNMENTAL REGULATIONS

 

Tenant agrees that it will comply with and conform to all laws and ordinances
Municipal, State and Federal, and any and all lawful requirements and orders of
any properly constituted Municipal, State or Federal Board of Authority, present
or future, in anywise relating to the condition, use or occupancy of the
Premises throughout the entire term of this Lease and to the perfect exoneration
from liability of Landlord. Landlord agrees that the Premises comply with and
conform to all laws and ordinances Municipal, State and Federal, and any and all
lawful requirements and orders of any properly constituted Municipal, State or
Federal Board of Authority, present or future, in anywise relating to the
condition, use or occupancy of the Premises on the commencement date and that
Landlord will be solely responsible for any violations of such laws and
ordinances if the violations occurred prior to the commencement date or was
caused by an act or omission of the Landlord. The judgment of any court of
competent jurisdiction or the admission of Tenant in any action or proceeding
against Tenant, whether Landlord be a party thereto or not, that Tenant has
violated any such law, ordinance, requirement or order in the use of the
premises, shall be conclusive of that fact as between Landlord and Tenant.

 

It is acknowledged that Premises, at time of original occupancy by Tenant, was
in compliance with the Americans with Disabilities Act (“ADA”). Landlord is
responsible for ADA construction compliance in all public or common areas of the
building. Tenant is responsible for compliance with the ADA, its supporting
regulations, and all similar Federal, state or local laws, regulations and
ordinances relating to removal of barriers within the workplace, i.e.
arrangement of interior furnishings and access within the Premises, and any
improvements installed by Tenant. If Landlord’s consent would be required for
alterations to bring the Premises into compliance, Landlord agrees not to
unreasonably withhold its consent.

 

24. DEFAULT.

 

24.1 Tenant agrees that should Tenant fail to pay any part of the rental herein
reserved or any other sum required by Tenant to be paid to Landlord for a period
of five (5) days

 

22



--------------------------------------------------------------------------------

after written notice thereof by Landlord to Tenant, or should Tenant default in
the performance of any other covenants or conditions on Tenant’s part herein
contained (except those contained in Sections 10, 13, 14, 16, 30 and 31 hereof)
and such default is not cured within thirty (30) days, then if Tenant does not
commence within said thirty (30) day period to cure said default and cure the
same with all reasonable dispatch, or should Tenant default in the performance
of any of the material covenants or material conditions contained in said
excepted Sections. . . .

 

43. LATE CHARGES.

 

IT IS AGREED . . . . SHOULD LANDLORD FAIL TO RECEIVE WITHIN TWENTY (20) DAYS
AFTER THE DUE DATE THE RENT OR ANY OTHER PAYMENTS REQUIRED THEREIN, THE TENANT
AGREES TO PAY LANDLORD AN ADDITIONAL LATE PAYMENT OF FIFTY DOLLARS ($50.00) PER
DAY UNTIL SUCH PAYMENT DUE HAS BEEN SATISFIED.

 

54. CONTINGENCIES.

 

The effective of this lease is contingent upon the removal by tenant within 75
days of the following contingencies in writing to Landlord:

 

  (a) Approval of Tenant’s Board of Directors and regulators to operate a branch
office at the Premise

 

The effectiveness of this lease is contingent upon the removal by tenant within
60 days of the following contingencies in writing to Landlord:

 

  (a) Determination by Tenant that a banking office and ATMs may be legally
operated in the Premises space; and

 

  (b) Approval of the government official to install the Direct Entry between
the parking lot and the proposed space; and

 

  (c) Tenant’s approval of the operating expenses budget (NNN expenses), to be
provided by Landlord within 15 days of signing the lease.

 

Other Notes:

 

8. TAXES AND ASSESSMENTS.

 

8.1 The last line of this paragraph mentions Varlow Building.- Make sure this is
correct name of the building.